Exhibit 10.31



FLUE GAS SUPPLY AGREEMENT



THIS AGREEMENT made as of the 10th day of October 2002 between NORTHEAST ENERGY
ASSOCIATES, A LIMITED PARTNERSHIP limited partnership duly incorporated under
the laws of the state of Massachusetts, having an office at 700 Universe Blvd.,
Juno Beach, Florida 33408 (hereinafter referred to as "Seller") and PRAXAIR,
INC., a corporation duly incorporated under the laws of the State of Delaware,
having an office at 39 Old Ridgebury Road, Danbury, Connecticut 06810-5113
(hereinafter referred to as "Buyer").




WITNESSETH:


WHEREAS Buyer wishes to purchase from Seller and Seller wishes to sell to Buyer
Flue Gas (as hereinafter defined) produced by Seller as a by-product of Seller's
cogeneration power plant (the "NEA Plant") located in Bellingham, Massachusetts;


NOW THEREFORE in consideration of the premises and of the covenants and
agreements herein contained and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Seller and Buyer do
hereby agree as follows.


ARTICLE I
DEFINITIONS


1.1 Definitions: In this Agreement, including the recitals and any appendices,
drawings, schedules or attachments, the following words and terms shall have the
meanings indicated below


(a) "Contract Year" shall mean a twelve (12) month period beginning at 00:00:01
a.m. on the Effective Date or on any anniversary of such date until the
termination of this Agreement;


(b) "Effective Date" shall mean January 1, 2003.


(c) "Flue Gas" shall mean gas stream containing carbon dioxide which is produced
as a by-product of the combustion of natural gas at the NEA Plant;


(d) "Delivery Point" shall mean a point between the NEA Plant and the Facility
as depicted on Appendix "A";


(e) "psig" shall mean pounds per square inch gauge;


(f) "NEA Plant" shall mean Seller's cogeneration facility and all other
associated equipment owned and operated by Seller and any additions or
modifications and replacements thereto;


(g) "Initial Supply Period" shall mean the period from January 1, 2003 through
September 14, 2016.


(h) "Relevant Agreements" shall mean the Operating Lease Agreement dated October
10, 2002 between Seller and BOC and the On-Site Steam Supply Agreement, dated
October 10, 2002 between Seller and BOC.


(i) "Three Party Agreement" shall mean the Three Party Agreement, dated October
10, 2002, among BOC, Buyer and Seller.


(j) "Ton" shall mean 2,000 pounds


ARTICLE II
TERM AND TERMINATION


This Agreement shall be effective from the Effective Date to expiration of the
Initial Supply Period unless and until expiration or termination of the Relevant
Agreements.


ARTICLE III
QUANTITY OF FLUE GAS


3.1 At any time that the NEA Plant is operating at least one combustion turbine
using natural gas, Seller shall make available to Buyer at the Delivery Point
the lesser of (i) 55% of all Flue Gas produced by the NEA Plant or (ii) an
amount of Flue Gas containing carbon dioxide of sufficient quantities for Buyer
to manufacture a maximum daily quantity of 192.5 Tons of carbon dioxide per day;
provided, however, that upon the exercise of Buyer's assumption obligations
under the Three Party Agreement, Seller shall make available the lesser of (x)
all Flue Gas produced by the NEA Plant or (y) an amount of Flue Gas containing
carbon dioxide of sufficient quantities to manufacture a maximum daily quantity
of 350 Tons of carbon dioxide per day. If any government regulatory permit which
restricts the quantity of manufactured carbon dioxide to 350 Tons per day at the
Facility is revised during the Initial Supply Period such that the quantity of
manufactured carbon dioxide can be increased, then Seller will increase the
quantity of Flue Gas to sufficient quantities to manufacture a maximum daily
quantity of 350 Tons per day of carbon dioxide per day referenced in the
preceding sentence proportionately to the increase in the allowed quantity of
manufactured carbon dioxide permitted in the revised government regulatory
permit. Upon such increase, Seller shall make available to Buyer at the Delivery
Point 50% of all Flue Gas produced by the NEA Plant at any time that the NEA
Plant is operating at least one combustion turbine using natural gas.


ARTICLE IV
PRICE FOR FLUE GAS


4.1 The price for Flue Gas delivered hereunder during the Initial Supply Period
shall be $1.00 per year.


4.2 Confidentiality:


(a) This Agreement and any Confidential Information which has been or may be
furnished or otherwise made available by either party (the "disclosing party")
to the other (the "receiving party") in connection therewith, is and shall
remain the sole and exclusive property of the disclosing party and may not be
disclosed to any third person or used for any purpose without the prior written
consent of the other party, except that as follows:


(i) disclosures to receiving party's affiliates and its or its affiliates'
employees, lenders, investors, counsel, accountants or other representatives;
provided that the receiving party causes such persons to comply, in writing,
with this Section 4.2;


(ii) in order to comply with any legal requirements, stock exchange rule, tax
audit or tax compliance procedures; provided that prior to making any such
disclosure (except with respect to tax matters) the disclosing party making the
disclosure will notify the receiving party of any proceeding of which it is
aware that may result in disclosure, and use reasonable efforts to limit or
prevent such disclosure;


(iii) in connection with bona fide potential purchasers of the NEA Plant or the
carbon dioxide processing facility associated with the NEA Plant (the
"Facility") or interests in the receiving party or its Affiliates if such
potential purchasers have agreed in writing (i) to only use the Confidential
Information on a need to know basis and solely for purposes of evaluating the
purchase and (ii) to abide by the terms of this Section 4.2.


(b) If a party determines, after using all reasonable due diligence that
disclosure of this Agreement or the filing of copies of this Agreement is
required under any requirement of the Securities and Exchange Commission, such
party will, to the maximum extent permitted by law, take all reasonable actions
including, without limitation, requesting confidential treatment pursuant to the
rules and regulations of the Securities and Exchange Commission of such
Confidential Information to limit from any public disclosure such information
under the Freedom of Information Act.


(c) Termination. Upon the termination of this Agreement, the receiving party
shall: (i) promptly return all Confidential Information of the disclosing party
to it, whether in written or electronic form, and neither receiving party nor
any of its employees shall retain any copies, extracts, or other reproductions
thereof, in whole or in part, in any form whatsoever; and (ii) take reasonable
steps to assure that all documents, memoranda, notes, and other writings or
electronic records prepared by it which include or reflect any Confidential
Information belonging to the disclosing party and cannot be returned pursuant to
(i) above, are destroyed.


(d) Irreparable Harm. Receiving party recognizes that disclosing party and its
Affiliates, if relevant, may suffer irreparable harm as a result of the
unauthorized disclosure, reproduction or use of any Confidential Information and
that monetary damages will be inadequate to compensate disclosing party for such
breach. Therefore, receiving party agrees that in the event of any failure to
comply with the provisions of this Section, disclosing party shall be entitled
to seek a preliminary injunction, and any other equitable relief in order to
protect and recover the Confidential Information.


(e) Disclosure Required. The foregoing to the contrary notwithstanding, if
disclosure of any Confidential Information of the disclosing party is legally
required to be made by the receiving party in or pursuant to a judicial,
administrative or governmental proceeding or order or similar proceeding or
order of a self-regulatory organization, the receiving party may make such
disclosure but only to the extent required to comply with the law; provided,
however, that if required, receiving party will cooperate if disclosing party
seeks a protective order or other legal action to resist such disclosure and
shall limit such disclosure to the minimum required.


(f) For purposes of this Section 4.2, "Confidential Information" shall mean any
and all proprietary and Confidential Information of a party including, but not
limited to, know-how, procedures, operating techniques, equipment
specifications, analytical specifications, process designs, drawings, prints,
technical information and data (including Sensitive Operational Information)
relating to or useful in the operation, maintenance and repair of the NEA Plant,
the Facility or the processing and supply of Product. Notwithstanding the
foregoing, "Confidential Information" shall not include: (a) information
received independently from a third party by the receiving party, which third
party is not under a confidentiality obligation to Buyer or Seller or any of its
affiliates (as the case may be) with regard to such information; (b) information
in the possession of the receiving party prior to the date of this Agreement
other than by reason of the services to be performed or received pursuant to
this Agreement; (c) information that is or becomes publicly available through no
wrongful act of either party or its affiliates or (d) information that is
independently developed by or for the receiving party without benefit of the
other party's Confidential Information; provided that, for each of the foregoing
exceptions, the receiving party provides the other party with written
documentation evidencing the same upon request of the other party.


(g) For purposes of this Section 4.2, "Sensitive Operational Information" shall
mean Confidential Information that relates (inter alia) to NEA Plant's or the
Facility's operation or process (including performance data and planning); the
identification and characteristics of equipment comprised in an industrial gas
plant owned by either Praxair or Seller; know-how relating to the production and
storage of industrial gases; information technology systems within either party;
or other contract supply arrangements between either Praxair or Seller,
respectively, and third parties.


ARTICLE V
TAXES


5.1 Buyer shall pay all taxes, except income, real estate or franchise taxes,
imposed on Seller or Seller's property relating directly to the purchase of Flue
Gas or delivery of Flue Gas to Buyer hereunder. Buyer shall bear any sales taxes
or other taxes, if applicable, that may be imposed on the transfer of Flue Gas
from Seller to Buyer or shall provide to Seller an applicable sales tax
exemption certificate, such as a certificate for resale.


ARTICLE VI
FLUE GAS QUALITY


6.1 In the event that (a) any Flue Gas delivered to the Delivery Point fails to
meet the specifications set forth below and (b) the Flue Gas cannot be processed
to meet the specifications of CGA Grade I Carbon Dioxide in existence on the
date of this Agreement, Buyer may reject delivery of such Flue Gas. Rejection of
non-usable Flue Gas shall be the Buyer's sole remedy for the delivery of
non-usable Flue Gas; provided, however, that nothing contained in this Agreement
shall be deemed to limit the remedies available to Buyer under any other
agreement between Seller and Buyer.




NEA Bellingham
Cogeneration Facility


Flue Gas Specifications


Composition, Volume %


CO2


2.91 (min.)

 

H20

9.62 to 12.84

 

O2

12.24 to 15.10

 

N2 + Air

Balance


Impurities, dry ppm(1)


SO2


0.5

 

NOx

25.0


Volatile Organic Compounds (VOC)

 


3.0


CO

 


25.0


(1) Based on 15% O2.


6.2 THERE ARE NO EXPRESS WARRANTIES BY SELLER AND NO IMPLIED WARRANTIES BY
SELLER (OTHER THAN OF TITLE AS PROVIDED IN THE UNIFORM COMMERCIAL CODE) OR
OTHERWISE CREATED UNDER THE UNIFORM COMMERCIAL CODE INCLUDING WITHOUT LIMITATION
WARRANTY OF MERCHANTABILITY AND WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE.
SELLER WARRANTS THAT ALL GAS DELIVERED TO BUYER HEREUNDER SHALL BE DELIVERED
FREE FROM ANY SECURITY INTEREST, LIEN, ENCUMBRANCE OR ROYALTY OBLIGATION.


6.3 Buyer acknowledges that the Flue Gas is produced as by-product of Seller's
natural gas combustion process. Seller shall not be obligated to operate the NEA
Plant to supply Flue Gas hereunder. Seller shall have the sole and absolute
discretion to operate the NEA Plant and to optimize it for the production of
Seller's product(s). Seller further acknowledges that any modification at the
NEA Plant, including without limitation, a change to the process or operation,
construction, testing or shutdown of facilities, upgrade, renovation or
debottlenecking of any process pipelines or equipment at the NEA Plant could
affect the composition of the Flue Gas delivered hereunder ("Modification").
Seller agrees to notify Buyer during the planning stage of any Modification that
may impact the quantity or quality of Flue Gas delivered under this agreement
and to permit Buyer access to all relevant information concerning the effect of
the Modification in the Flue Gas in whatever form Seller may have such
information.


6.4 If future legislation is enacted which specifies the allowable amount of
greenhouse gases or air emissions produced by facilities such as NEA Plant and
mandates clean air provisions or other atmospheric legislation applicable to NEA
Plant or the production of raw carbon dioxide at NEA Plant, or imposes a tax,
penalty or fee based, calculated or related thereto, Seller and Buyer shall meet
and discuss the effects of the enactment and enforcement of such legislation and
shall negotiate in good faith to determine whether and how to modify this
Agreement in order to allocate the benefits and burdens of compliance.


ARTICLE VII
FORCE MAJEURE


7.1 Other than in respect of a payment of money due neither party shall have any
liability to the other for failure to perform its obligations, delay or loss
occasioned by circumstances or any event or occurrence beyond the reasonable
control of the affected party, including but not limited to, acts of God or
public enemy; fire; explosion; flood; drought; war; riots; sabotage; accident;
embargo; governmental priority; requisition; condemnation; nationalization;
allocation or other action by governmental authority; unavailability of
equipment due to major equipment failure (unless such failure occurred as a
result of the affected party's failure to maintain same in accordance with
generally accepted industry standards); pipeline breaks; blockades;
unavailability of supply of raw materials or equipment from normal sources; or
labor matters ("Force Majeure").


7.2 If a party is unable to perform any obligation in this Agreement because of
Force Majeure, then the obligations of that party shall be suspended to the
extent and for the period of such Force Majeure condition, provided that: (i)
the suspension of performance is of no greater scope and of no longer duration
that is required by the Force Majeure event; (ii) the affected party uses
reasonable endeavours to avoid and reduce the effects of the Force Majeure
event, and to resume performance of its obligations; (iii) the affected party
gives prompt written notice to the other party setting out the nature of the
event of Force Majeure, the impact it will have on performance, and its expected
duration, and provides status updates whenever there is any significant change,


ARTICLE VIII
NOTICES


8.1 All notices, requests, demands, and other communication required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given on the date of receipt if served personally, or by facsimile
transmission if received on a business day, during business hours, on the party
to whom notice is to be given with a confirming copy mailed, as set out below,
within three (3) business days, or on the fifth (5th) day after mailing if
mailed to the party to whom notice is to be given, by double registered mail
postage prepaid, and properly addressed as follows:


(a) If to Buyer:


Praxair, Inc.
39 Old Ridgebury Road
Danbury, CT 06810

Attention: Manager Strategic Sourcing
Fax: 203-837-2540


(b) If to Seller:


Northeast Energy Associates, A Limited Partnership
c/o FPL Energy LLC
700 Universe Blvd.
P.O. Box 14000
Juno Beach, FL 33408

Attention: Business Manager
Fax: 561-691-7309


or to such other party or such other address as either party shall from time to
time designate for the purpose, by giving to the other party notice in
accordance with this Article VII.


ARTICLE IX
DISPUTE RESOLUTION


9.1 In the event that a party to this Agreement has reasonable grounds to
believe that the other party hereto has failed to fulfill any obligation
hereunder, or, that its expectation of receiving due performance under this
Agreement may be impaired, such party will promptly notify the other party in
writing of the substance of its belief. The party receiving such notice must
respond in writing within thirty (30) days of receipt of such notice and either
provide evidence of cure of the condition specified, or provide an explanation
why it believes that its performance is in accordance with the terms and
conditions of this Agreement, and also specify three (3) dates, all of which
must be within thirty (30) days from the date of its response, for a meeting to
resolve the dispute. The claiming party will then select one (1) of the three
(3) dates, and a dispute resolution meeting will be held. If the parties cannot
in good faith discussions resolve their dispute, the parties will be free to
pursue all remedies allowed under the law without prejudice.


ARTICLE X
DAMAGES


10.1 Notwithstanding any provision hereof to the contrary, in no event shall
either party be liable to the other for any indirect, incidental, special or
consequential damages, including, but not limited to, lost profits, loss of use
or business interruptions under any circumstances, caused by or arising out of,
in whole or in part, breach of this agreement or any negligent act or omission,
even if advised of the possibility of such damages.


ARTICLE XI
MISCELLANEOUS


11.1 Interpretation: Unless the contrary be expressly stated, reference to the
words "Section", "Article", "'Appendix", "Attachment", "Exhibit" and "Schedule"
herein shall refer to a section, article, appendix, attachment, exhibit or
schedule of this Agreement, respectively, and reference to "hereof', "'herein",
"hereby", "hereunder" or "hereto" refers to the whole of this Agreement and not
to any particular Section or Article. All appendices, attachments, exhibits and
schedules referenced herein and attached hereto shall constitute a part of this
Agreement.


11.2 Headings: The division of this Agreement into Articles and Sections, the
provision of a Table of Contents and the insertion of headings are for
convenience of reference only and are not to be used in construing or
interpreting this Agreement or any portion thereof


11.3 Gender: In this Agreement, words in the singular shall include the plural
and vice versa, and words importing the masculine gender shall include the
feminine and neuter genders.


11.4 Governing Law: This Agreement and all amendments, modifications,
alterations or supplements hereto shall be governed by, enforced and interpreted
in accordance with the laws of the Commonwealth of Massachusetts without
reference to the conflict of laws provisions thereof.


11.5 Currency: All references to money in this Agreement shall be deemed to be
references to U.S. Dollars unless otherwise specifically provided.


11.6 Severability of Provisions: If any provisions of this Agreement are invalid
or unenforceable, such invalidity or unenforceability shall not affect any other
provisions of this Agreement.


11.7 Independent Contractor: It is agreed that the relationship between Seller
and Buyer is that of independent contractor. Neither party, nor any of their
agents or employees, shall be deemed the agent, representative, employee or
servant of the other party in the performance of any work, act, or matter, or
part of such work, act, or matter contemplated by this Agreement. Each party
hereby accepts full and exclusive liability for the payment of any and all taxes
and contributions for unemployment insurance, for sickness and disability and
for old-age retirement benefits, pensions and annuities now or hereafter imposed
by any governmental entity which are measured by the wages, salaries or other
remuneration paid to persons employed by it for work required to be performed
under the terms of this Agreement.


11.8 Waiver: No waiver by Buyer or Seller of any default of the other party
under this Agreement or failure of a party to enforce any rights or remedies it
may have hereunder shall operate as a waiver of any subsequent default, right or
remedy, whether of like or different character.


11.9 Modification and Amendment: All modifications, amendments and changes to
this Agreement shall be in writing executed by both Buyer and Seller.


11.10 Assignment: This Agreement shall be binding upon, and shall inure to the
benefit of, the parties hereto, and their respective successors and permitted
assigns. This Agreement may not be assigned by either party hereto without the
prior written consent of the other party, provided that such consent shall not
be unreasonably withheld or delayed; except (i) Buyer may assign this Agreement
to BOC on ten (10) days written notice to Seller; (ii) Seller may assign this
Agreement to its lenders, subject to a consent and agreement, the form of which
is attached hereto as Appendix B; and (iii) either party may assign this
Agreement together with the Relevant Agreements or any of its rights hereunder
to any of such parties' affiliates, or to any creditworthy entity who succeeds
(by purchase, merger, operation of law or otherwise) to all or substantially all
of the capital stock or partnership interests (as the case may be), or the
assets or business of such party, if such entity agrees in writing to assume and
be bound by all of the obligations of such party under this Agreement and the
Three Party Agreement. Any assignment shall not relieve the assigning party of
its responsibility for its obligations hereunder.


11.11 Third Parties: There is no third party beneficiary to this Agreement, and
the provisions of this Agreement shall not impart rights enforceable by any
person, firm or organization not a party or not a successor or-assignee of a
party to this Agreement.


11.12 Entire Agreement: This Agreement, including its appendices, contains the
entire agreement between the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations or agreements relating to the subject
matter covered herein.


IN WITNESS WHEREOF the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.



PRAXAIR, INC.

 



NORTHEAST ENERGY ASSOCIATES,
A Limited Partnership

By Northeast Energy, LP
    Its General Partner


By ESI Northeast Energy GP, Inc.
    Its Administrative General Partner



By:



C M KRICHBAUM

 



By:



RONALD SCHEIRER













Name:



C. M. Krichbaum

 



Name:



Ronald Scheirer













Title:



Vice President

 



Title:



Vice President













 

 

Exhibit A


Delivery Point of Gas


Drawing No. PR-06-1001



 

 

Exhibit B


Form of Consent and Agreements

